Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-7, 9-11, 13-15, 17-19, 21-23, and 25-27 are pending. 
Claims 1, 9, 15, 17, 21, and 23 are amended
Claims 4, 8, 12, 16, 20, 24, are cancelled. 

Response to Arguments
Applicant’s arguments, filed July 23, 2021, with respect to Section 101 have been fully considered and are persuasive.  The Section 101 rejection has been withdrawn. 
Applicant’s arguments with respect to Section 103 have been fully considered and are persuasive.  The Section 103 rejection has been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-7, 9-11, 13-15, 17-19, 21-23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the cited references teaches:
displaying, using the graphical user interface of the display system, the insight with the human resources information within the context of the operation to be performed, wherein performing the operation is enabled using the insight displayed with the human resources information; 
responsive to generating the insight into the human resources information, comparing the insight to a set of benchmarks, using the hardware processor; 
determining, using the hardware processor, whether the insight exceeds a set of deviation thresholds for the set of benchmarks, wherein the set of deviation thresholds are rules associated with statistical variances defined by at least one of a set of organization benchmarks that are standards or points of reference internal to the organization against which the insight is compared and industry benchmarks that are standards or points of reference external to the organization against which the insight is compared; and 


None of the cited references, either alone or in combination, disclose the allowable claim features noted above. The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                           


/SANGEETA BAHL/Primary Examiner, Art Unit 3629